Case 1:20-cv-08501-AT Document16 Filed 12/17

CusTRESB NY!

 

DOCUMENT
NEW YORK 1a®@
LONDON uane/sY{Orris ELECTRONICALLY FILED
SINGAPORE DOC #:
PHILADELPHIA FIRM and AFFILIATE OFFICES —eeeees
CHICAGO DATE FILED: 12/17/2020
WASHINGTON, DC
SAN FRANCISCO ERIC W. RUDEN PILLSBUKGH
SILICON VALLEY DIRECT DIAL: +1 212 471 1893 NEWARK
SAN DIEGO PERSONAL FAX: +1 212 202 5077 LAS VEGAS
LOS ANGELES E-MAIL ERuden@duanemorris.com CHERRY HILL
TAIWAN LAKE TAHOE
BOSTON www.duanemorris.com MYANMAR
HOUSTON OMAN
AUSTIN 4 GCC REPRESENTATIVE OFFICE
HANOI OF DUANE MORRIS
HO CHI MINH CITY ALLIANCES IN MEXICO
AND SRILANKA

December 17, 2020

VIA ECF

Hon. Analisa Torres

United States District Court
Southern District of New York
500 Pearl St.

New York, NY 10007

Re: Hedges v. Weston Distance Learning, Inc., Case No. 1:20-cv-08501

Dear Judge Torres:

We represent Defendant Weston Distance Learning, Inc. in the above-referenced matter.
Defendant respectfully requests 30-day extension from December 18, 2020 to January 18, 2021
to answer or respond to the Complaint in this matter. Defendant additionally requests a 30-day
adjournment of the initial pretrial conference scheduled for January 12, 2021 to February 8,
2021. These requests are necessary to allow the parties time to determine whether resolution is
possible and so that the initial conference is held after Defendant’s deadline to answer or respond
to the Complaint. This is Defendant’s second request for an extension and adjournment. Plaintiff
consents to this request.

Thank you for your consideration.

GRANTED. By January 18, 2021, Defendant shall answer or otherwise respond to the complaint. The conference
scheduled for January 12, 2021, is ADJOURNED to February 9, 2021, at 10:40 a.m. By February 2, 2021, the
parties shall submit their join letter and case management plan.

On

ANALISA TORRES
United States District Judge

SO ORDERED.

Dated: December 17, 2020
New York, New York

 

 

1540 BROADWAY NEW YORK, NY 10036-4086 PHONE: +1 212 692 1000 FAX: +1 212 692 1020
